UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):July 16, 2014 CONTANGO OIL & GAS COMPANY (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-16317 (Commission File Number) 95-4079863 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02 Termination of a Material Definitive Agreement. Termination of Advisory Agreement with Juneau Exploration, L.P. In connection with the recent resignation of John B. Juneau from the Board of Directors of Contango Oil & Gas Company (the “Company”), on July 15, 2014, Contaro Company (“Contaro”), a wholly-owned subsidiary of the Company, and Juneau Exploration, L.P. agreed to terminate the Advisory Agreement between the two companies relating to Contaro’s investment in Exaro Energy III LLC. The agreement relating to the termination of the Advisory Agreement provides that neither party has any rights or obligations under the Advisory Agreement following the termination. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CONTANGO OIL & GAS COMPANY Date:July 15, 2014 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer
